IN THE COURT OF f\PPEAU^;-     ' v-- J-
                            FOURTH DISTRICT OF                     :r
                                  SAN ANTONIO, TEXAS       ' ' '        ^ -i:'•
                            ====================^f^Qj 26 PH12:38
                                  No.   O^f-I 6-00624-CR




                          In re OUAN ENRIQUEZ, Rel'atq? ij-j j. r


                Original Mandamus Proceeding from Karnes County, Texas
             81 St Judicial District, No. 3B62-G, Ex Parte Juan Enriquez
                          Honorable Donna S. Rayes, Presiding



       SUPPLEMENT TO RELATOR'S REPLV TO RESPONDENT'S RESPONSE TO
                     ORIGINAL PETITION FOR URIT OF MANDAMUS

TO THE HONORABLE JUDGES OF THE FOURTH COURT OF APPEALS:
        Juan Enriquez, Relator, files his Supplement to his

Relator's Reply to State's Response to Petition for Mandamus,

shouing the Court as follouis:


                            I.     REASON FOR SUPPijEMENT

        Relator,      this date, October 20, 2016,         received the State's

Response.          The State misrepresents the historical facts,                  the

claim raised,         and ignores the controlling lau.             These matters

need    to   be    corrected.

                    II.   STATE MISREPRESENTS "PUEADED FACTS"
                                AS "AUUEGED cGaims"

       The State misrepresents that Relator claims he is

"currently incarcerated without trial or conviction."                        State's

Response,         at 3.

       Relator is not making claims but presenting historical

facts that he is imprisoned in the State penitentiary without
trial or conviction because his 1966 death penalty judgment is

void and the governor's proclamation on uhich he is imprisoned

is not a court judgment.

     Relator claims that because as a        matter of fact he is held

in prison uiithout a judgment, he is entitled as a pretrial

detainee to be removed from prison to the county jail and then

to a determination whether he is entitled to retrial or to release.


           III.    STATE MISREPRESENTS "NO JUDGMENT" CLIAIM
                     AS AN "INVALllD SENTENCE" CIJAIM

     The State misrepresents Relator's "no judgment claim" as a

claim "that he is not validly sentenced" to argue that the claim

has been previously presented when in fact the no judgment claim

could not be made until 2013 when the Court of Criminal Appeals

(CCA) accepted the holdings from the United States Court of

Appeals for the Fifth Circuit (Fifth Circuit) that the governor

is not a state court and his proclamation is not a court judgment."

Hartfield v. Thaler, ^fOS 5.lil.3d 234 (Tex.Cr.App. 2013).

             IV.    STATE MISREPRESENTS CliAIM PREVIOUSUV
                             REFUSED   FOUR TIMES

     The State misrepresents that Relator's claim "has been

heard and refused on four separate occasions:

     Thus, ENRIQUEZ'S continued argument that he is not validly
     sentenced has been heard and refuted on four separate occasions,
     by Judge Rayes on November 4, 2009, by the Texas Court of Criminal
     Appeals in both the hlhan and Stanley decisions cited above, and
     by the Fourth Court itself in cause number 04-10-00071-CR. It is
     res judicata, yet ENRIQUEZ continues to file instrument after
     instrument seeking relief under those very same theories of law.
     There is no need for Judge Rayes, nor any other valid jurisdiction
     to hear this argument.

State's Response,    at 5.
     The State's assertion is not true.    The 2009 action uias a

nunc pro tune proceeding that did not involve either the validity
of the conviction or of the commutation.    The trial court

explained it did not have jurisdiction to do anything but to
correct clerical errors and thus uas limited to pronounce the life

sentence proclaimed by the governor.

     On appeal, this Court held that "[bjecause the trial court
granted a nunc pro tune that modified the judgment previously
entered, the nunc pro tune entry uas erroneous."    This Court

vacated the 2009 sentence and reinstated the 1966 death penalty

judgment subject to the governor's 1972 proclamation.     This
Court noted it mas not necessary to pronounce sentence after

commutation, citing Uhan v. State, A-85 S.lJ.2d 275 (Tex.Cr.App.
1972) and Stanley    State, ifSO S.lil.2d 028 (Tex.Cr.App. 1972).
     Uhan and Stanley involved bifurcated trials where the error

was penalty error.   These cases had a    valid non-death penalty
conviction from which the governor could commute the offending

death penalty.   Relator's trial involves a one-stage trial where
a non-death penalty judgment does not exist.
     Relator's case involves a conviction erased because it was

rendered under statutes adjudged unconstitutional and a void
verdict because it is based on an unauthorized sentence, namely,

the death penalty, which error renders the verdict void at its
inception.   The law on this issue is in the habeas application
and is also found in the Advisory presented to the CCA on

Duly 25, 2016, attached hereto.
     The no judgemnt error could not be raised prior to the

Hartfield decision because all previous efforts to challenge the

Relator's detention uere treated by the trial court as a

post-conviction challenge uihich the trial court did not have

jurisdiction to hear as a successive application and which the

CCA did not address    in the Hartfield case or      in this case   since

there was no conviction.     Hartfield, supra, at 2A0.

     Indeed, in the case at bar,      the trial court treated the

habeas application as a post-conviction application.          The CCA,

as in Hartfield, undertook its own review of the application

and determined the Court did not have authority to act without a

conviction and returned the application and related documents

for processsing as a pretrial application which by definition

the CCA determined Relator is a pretrial detainee as i t did

Hartfield.

                              V.     PRAYER

     IdHEREFORE,   PREMISES CONSIDERED, Relator prays that his

petition for writ of mandamus be granted and that the Court

orders the Respondent to set Relator's 11.08 habeas application

for hearing,   to appoint counsel,    to determine whether Relator

is entitled to release, and, if not, to set the indictment for

trial within 30 days from receipt of the Court's order.

                                     Respectfully submitted,




                                       )CJ-Michael
                                     2664 FM 2054
                                     Tennessee Colony, TX 75886
                            Uerification

     I, Juan Enriquez, declare under penalty of perjury, that
the statement in the foregoing supplement are true and correct,
Executed on October 20,   2016.



                                   lan Enrj5£|iJ^2>«®^
                     Certificate of Service

     I, Juan Enriquez, certify that a correct copy of the^
foregoing supplement was served by placing same in the United
States mail, postage prepaid, on October 20, 2016, addressed
to Rene Pena, District Attorney, 1327 3rd Street, Floresville,
Texas VBII'f and to Honorable Donna S. Rayes, Judge, Gist
District Court, 1 Courthouse Circle Drive, Suite 206, Jourdanton,
Texas 78026.
                                                                   'V I    /•"zn !j-i

                                        |W THE                   :::

         Coui?r          CRimiM^VU           PPe"#=sl_1> OF
                             ~                                 Ab'^! Ar.'osta. ' •i'^r-
                                 \jo.

              Trfsl Coarf" tJo, 3%toQ.^ ^/s»+ Ofs+n*ct Cok b^ses c»-F Pe4er>d^n+U
                |S ^ nuil Coonmu ba-fioo C7rdcr^
         *3.                                         A-H-o^'ney L* Arp/^ Pfn»»
          4»co 5cu-l-j^ C.lt>pv3                    Te )|,|ic 5-/i'p/=v Ctrlder Al'frck
         \IthtC^. Ss ios'irw+cc/ by "H^fs CowrH" iA
         Hhilfif, 30H S.w.td asv                   2c,-,,3j, a« +Kf>l|f8|/0A is ^r, ulfv^ \/>rvft
        ®rf/0f7 4*h^>-|-     l^nd dfiUi 4^c HiBiH 'T/eld d^chiO/%%,

                                       X,
       T'bc. m^nAe/- Kom/^c cl/sfy^ft citfk p|ruc>f ''DJI^c cle^k of              Co^\ff€'i(n^ Cat^rt u;'U Wof
•^flc Tn             4ii^A        (S Aft4 OA 4**C 4wri of              App^-^IS) "Sod uv'itl             4+'< "ftppU Cvl/OA
    pe^Sort Cl/ho 4i|fd 14) *^'4^ ^                     4^4 of//Clol-f
TKf d/s-lruf cWtc,/*&dt she 4^4 i-hc \ha% -»pplfff4;oA u/d>s ^a
|{#C?7 *8pp1/e^4»t>A) sho^ldfiovt \r<4t/irAecf 4^ ^ppif:c#4»OA 4*^
*^^4j/rA*y          iA4her4*(ApQ/> CuunSei Co«{d htvc 4'^keA s4cps 4«?
h^V«^ He                       pf♦cc«ir             Seconrf,            c/isfvuf cl-f-rk fri-f       11,    ?f>^l iV ?+»^>-7
  u^as "fefl i^,0^ '^ppiic ^4-10^) '\'^c "ifipiU sirion Should h^^v/c bee'?
  <0ru/-»rcl^d tv 4^U               iAjUfrun 35 dsyj af fc r H OuH S -ri'li-d-,
                               c/e>"U CA/diftfd 6» rwo^+ki "fo-^ofr-tv^wc/ -|-he
                   *h> if>is fc?v//"*k

            r^c d.'si/ici" ctfr(t'i ©e-fi'on o/ ^^ifKAj'hrrXiA^ Oe'4e/\d-di\i
 h.O^                     to         Co«r4 gs.Tin 11,07                      {^
                   ^u4KorHy           docs, /\o"l* \o "^ny
             to              h/s               iA/f4^aM+               Onclc/-
•4+»ir.            +^h Co\tr4- ^^*ci4itww opi^iA^^ u/as4Ac 0'>ly
             CVC^y to                    etc f o o ,

                                        jr.


           T^c bf-ffncl^nt Kds bfr»A c(e+1lio>^-koo t^dt "C4K«.
 0t(rcdor docs noi- hwve 2i copy +*»« jud^weof ^r>c^ S^nknce
 d&€uthrn'it/\^ ^nri^ucz's ^oidt'/yj conVfcfion i/t e9oS€ nuo^b^r
                                                   4.i05--cy-Ooa%1 ^G/attvi
 tiooy),                       exhibji A,

          the           prison ot/ic/aU do /»of /nove ajW^medf ok
^''otcrtCfi* is tHaf       \/6


        TKt 0py            o4 Tcyas (!"A, G.) OpiniO/i         W-«/&7, aj j OYC\f^                O'fprlSbn'/ {f "ii nV^-U87| b+^

                                    33X.

       Ort ^^ust H, (*?72.1(joverogr issiAfd Pr0chrm'li
fJo, '72""34"
io a llle SP'>4'-Afe .                 rommu4>f/cn ovdpr which pris^
off fcr^b >Ye gis'irt^+0 cfeH/n                       hhs^d oi ^
foihy {os4i4d+^'f/oo orciff (/y(4(ne^'f-                4*1^4^ VbhdHy oy^
               of 4K^f c?!rC/er. T^l's po\Ccy caryxc.            UtfjM jn -fKc
 C^S^ oi ^friTy H-^irHreldj ®              dcifi^i^ed      pvtSo»^ Solrly
 C3r> ^ '^^cJmmufccf ll4c S^fev
 Coh\fU^too Wds ^r\fer%^d ,                       V« (pC40v4r>^nn ^4c?3
 F'tSupff.O.cl 4        coiffi
 H»yV4?fM|                        The ruwr-f 'fu«^A«/            N^vKiVI*'c»foovi'c4,*o/> p^4i'4/a/i          2lS^ iji*%c,t S^ch'oA O-'l'ih
Th^ (s"is4^rn (^Isiricf               Hay f-f iV^cf V« f^fr^cf-or. %olX (J^S,
P»ls4. LfcxiS                  fcK, 2oW>, T1»^ UaiW S"la4e5 Cov/I-
of            -f«»< 4hc r/44^ Circu\ \       CiWu'A) t44i^mejCf,
HarfXrdg< {/*                K2           Cs4*^G'f, 2ui7^^


pyfvteifon
              ^vf^4s ]3^e rssM«.**fc o4 +#>«
                o4 44e S'^4^Af(i,'3 Offurrf*^?^* H'af4Xf          Jy *4VpjC/fc/j ('$^4** r«>» *2©

             ^o*t4 64 C)ri/nV»al l\pff'9is Y^jec\^Cf "f^c S4               /
           /
       /




 "for "fKC                             C " f i O bt ^TfC\Sff^rww^'&4-}^?^ t/v3i a n«lU"l/-T^it
sfa4u5 ^4-ff*c j              ^4 rO'nVI'f 4-/17/»                    li
                   He? «V'c4/{X                 .'                               V^3
S,(a/.3c^                  ZVi? CT^.Ok. AfV,                     rAe r/44f) C.^u/ f
                      I"f^C                     d/Vfr'f f rowr f'jJ             .HV^ f 4i€'i/^jt
                      I 5?fe r-^tft^y V5f,V5CA.3oi-f>,

                                                3zr,

      7f»is f»Uf+ h»s AM4'>on'W •f'»«- ^c?¥f/n(;r* *i 1/^ ht-fti*^ f^i^c/ ^vtAl cfiirc                 jo
                4'A»C dr4e4 tWtArt^^r Ai*
      e p^niljy                           4^iron "RA |4 ^sirss^S punli^n^^ii^ dei4Aj
                     a vi/^dJSf'Sisds5SiMu^s?
                                 \^SV) Smfjl                       uI           ^"f4'PcK?c^ "is                       S (s 2"           of D p \ ^ L ( f
               pp^txf^y                                                         L>u7ii n<7f
   Vv-i^^^Q^ fTip;4'»l
                       ^                  Ws.i             u/OM*p^ h'^vP«'®Hy' JCf- "I'lio frMcd                     fo^^vfefrort i^nd
  l/nrtf/- +>^i•^v^4lOA6Uy (^4irn\ sii*lv4€& ol 4 Km 4i)(^pr ^ cifuf^n
  Spn4pin«'33,

                             «^ow«rrtor*s pfPchw^Mori           nullify b4 i4i in(«p4/(V)
  3s 4^p I'Bu/ cfic' /*of"                             pv/At'3thrv»p^4 o.f dpA-Vk Ur^dtr
          sKWi<>,6^                        Hlmt rrvtftytyn*?^ aac/ +kc c^^nftnot
  rv*oc(i*(y                            (s Moic^, Sz SSti? ^LESiititiS) 48^7 S,ix/,l^


                                                 jC.
                   •             \




       0eWl(«rs ll-Oi AcoWcjUm /iW(M hts fech,a toy
P»l4i/rmv/ t, /!V^f'^ r^foo pWacfi 4H»4                                   (£ dp^iaw
                                                                                                8


                                                   ^V4t^ty\rr,f Cff
   S«P»^ T^i5 r/dJ/v* jv/»              c^g;        h9ve ^Kofy
  oC B                         s-nHf/Jc-c d H.Oi                   plCi>5             Ke w<5^ fy»W             a O'»c-s4f»^t
 U/4^(Arf Kc              Clci^l»UN/ 4c.v\a«/ y Wly of
 •Hw s.4»twCr^                     Uflcwx-kiuiio^f {^ tV/,HAV                     fAAf
4bc dtU                                 by 4^

                            S'iot# fVCfA'iA* U/bicf                              fif t^lie^
 o-n 4f«                  4^^ C^/W/Mftf/Afi^rt fi'/'ctcA «5     A«(/;4y
<4*yr n^teAiAf

                                           2X'

      7l*c d/ilr/d cf^k did                          d(srrc4iO'^ 4'^ fl«\M4o4
Koi                      I^Vpj'&» "H/            poftAcTAld'i
M.(?%                         Or>(/Cr "4^€                       &AOf C^ 4AA»rt"l5 o4
l^rftcb/                V,#,f,r,       Pg4f'>o^'>4>V?, pgAc^ Iv *fKc          Cvi/r^ win d f        i-/i:e-f
  Pp4{*/^c/i n.C^r (a/<>|f (t> mfji(/A                       Ai«% f pvly /^
  Cfpifi Ai f>iy%,&t hie Ai                    f^tK//

                                      U*i                           ibi»t fKCQUCcf- (eCy        4